DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "a cutting blade substantially surrounding each segment" as recited in claims 1 and 8, "the height adjuster is a washer on a bolt that fits in a groove in the shoe last" as recited in claim 6; and "the shoe last comprises a height adjuster" as recited in claims 7 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "20" have both been used to designate a booster press in paras. 0022-0023.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both an assembly and a booster press in para. 0022.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: Para. 0013 states that Fig. 8 is an exploded view of the upper plate; however, Fig. 8 appears to be an exploded view of the upper plate in an inverted position.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "a cutting blade substantially surrounding each segment";
In claim 8, there is no antecedent basis in the specification for "a cutting blade substantially surrounding each segment".
Claim Objections
Claims 3, 8, 11 and 13 are objected to because of the following informalities:
In claim 3, line 1, "the lower and upper plate is" appears to read "the lower and upper plates are";
In claim 8, bottom line, "resulting in cut sole" appears to read "resulting in cutting the shoe sole";
In claim 11, line 1, "the lower and upper plate is" appears to read "the lower and upper plates are";
In claim 13, line 1, "in cavity" appears to read "in the cavity".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 8 each recite the limitation "a cutting blade substantially surrounding each segment", which renders the claims indefinite. First, the term "substantially" is a term of approximation.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Second, it is noted that the original disclosure has set forth a plurality of cutting blades; the specification does not state that any of the cutting blades substantially surrounds each segment.  In addition, the drawings only show that each cutting blade being positioned adjacent to a segment (Figs. 6, 8), not even close to "substantially surrounding" each segment.  As such, it is unclear what Applicant refers to by the phrase "substantially surrounding".  For examination purposes, the limitation has been construed to be a cutting blade being positioned adjacent to one of the segments.
	Claim 2 recites the limitation "the shoe sole that is to be cut is bottom of an outsole", which renders the claim indefinite.  First, claim 2 depends from claim 1, and claim 1 is set forth as an apparatus claim and does not positively recite "a shoe sole"; however, claim 2 positively claims "the shoe sole".  Second, the shoe sole to be cut by the apparatus does not appear to be a component of the apparatus as claimed.  Third, "bottom of an outer sole" is only a portion of a shoe sole, not a shoe sole.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "the tool is configured to cut a bottom of an outsole".
	Claim 2 recites the limitation "the bottom of the outsole faces the cutting blade", which renders the claim indefinite.  Claim 2 is set forth as an apparatus claim; however, the limitation appears to be claiming a process of using the apparatus.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "the bottom of the outsole is configured to face the cutting blade".
	Claim 4 recites the limitation "the shoe last is made of metal, aluminum or hard plastic or rubber", which renders the claim indefinite.  Claim 4 depends from claim 1, and claim 1 does not positively recite "a shoe last".  However, claim 4 positively claims "the shoe last".  As such, it is unclear whether the shoe last is a component of the tool, or an external item to be used when practicing the apparatus.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 7 recites the limitation "the shoe last comprises a height adjuster", which renders the claim indefinite.  Claim 7 depends from claim 1, and claim 1 does not positively recite "a shoe last".  However, claim 7 positively recites "the shoe last".  As such, it is unclear whether the shoe last is a component of the claimed apparatus, or an external item to be used when practicing the apparatus.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 10 recites the limitation "the shoe sole that is to be cut is bottom of an outsole", which renders the claim indefinite.  It is noted that "bottom of an outer sole" is only a portion of a shoe sole, not a shoe sole.  Therefore, the claimed subject matter is unclear.  For examination purposes, the limitation has been construed to be "the shoe sole is an outsole, and a portion of the shoe sole that is to be cut is the bottom of the outsole".
The remaining claims each depend from a rejected base claim and are likewise rejected. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0269271 A1) in view of Ball (US 3,750,502 A).
	Regarding claim 1, Kim discloses a tool (a mold device comprising a cutting assembly 32; figs. 2-4; paras. 0011, 0029-0032) for cutting an object three dimensionally (for cutting a shoe sole 26; figs. 4-5; paras. 0029, 0032), comprising: 
a lower receiving plate (bottom plate 30; figs. 3-4; para. 0029) comprising a cavity (bottom plate 30 comprising jig 34 that defines a cavity; see figs. 3-4; para. 0029) that is shaped and sized to fit a shoe last (base member 36; fig. 3; para. 0029) for placing a shoe sole on that is to be fully or partially cut (figs. 3-4; para. 0029); 
an upper pressing plate (top plate 52; fig. 4; para. 0032) comprising a sub-plate (cutting die 42; fig. 4; paras. 0030, 0032); and 
a cutting blade (a blade 50; figs. 3-4; paras. 0030, 0032) being positioned at the sub-plate (figs. 3-4; paras. 0030, 0032).
Kim does not disclose wherein the sub-plate is a segmented comprising individually spring-backed segments, and the cutting blade being positioned adjacent to one of the segments.  However, Ball teaches a tool (apparatus 10; fig. 3; col. 3, ll. 47-51) for cutting an object three dimensionally (for cutting cards from sheet 5; fig. 4; col. 2, ll. 10-13; col. 3, ll. 17-18), comprising a lower receiving plate (base plate 12; fig. 3; col. 3, ll. 47-51), an upper pressing plate (cover plate 22; fig. 3; col. 4, ll. 13-19) comprising a segmented sub-plate (encoding plate 17; fig. 3; col. 4, ll. 1-15) comprising individually spring-backed segments (plate-like inserts 19 each backed by spring 31; fig. 3; col. 4, ll. 1-15, 57-61); and a cutting blade (a cutting edge in the underside of encoding plate 17; fig. 4; col. 5, ll. 18-27) being positioned adjacent to one of the segments (the cutting edges surround recesses 18 which receive plate-like inserts 19, therefore each cutting edge being adjacent to an insert 19 received in a corresponding recess 18; see fig. 4; col. 4, ll. 3-6; col. 5, ll. 18-27).  Kim and Ball are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sub-plate as disclosed by Kim, with wherein the sub-plate is a segmented and comprising individually spring-backed segments, and the cutting blade being positioned adjacent to one of the segments as taught by Ball, in order to provide the flexibility of precoding the die, i.e., the sub-plate, with a plurality of segments which are movable upwards or downwards to selectively and accurately cut specific portions of the shoe sole.
Regarding claim 2, Kim and Ball, in combination, disclose the tool of claim 1, and Kim further discloses wherein the tool is configured to cut a bottom of an outsole (a bottom surface 56 of the shoe sole 26 forms traction surface, thus the shoe sole 26 serves as an outsole; paras. 0028, 0032), wherein the bottom of the outsole configured to face the cutting blade (for cutting out the sipes; fig. 4; para. 0032).
Regarding claim 3, Kim and Ball, in combination, disclose the tool of claim 1, except for wherein the lower and upper plates are made of aluminum or steel.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the lower and upper plates as claimed, in order to provide a highly durable and impact-resistant material for the lower and upper plates thereby effectively pressing the shoe sole to achieve accurate cutting.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Regarding claim 4, Kim and Ball, in combination, disclose the tool of claim 1, except for wherein the shoe last is made of metal, aluminum or hard plastic or rubber.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the shoe last as claimed, in order to provide a highly durable material for the shoe last thereby effectively supporting the shoe sole to achieve accurate cutting.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Regarding claim 8, Kim discloses a method of cutting an object three dimensionally (figs. 2-4; paras. 0011, 0029-0032; claim 24) comprising: 
providing a lower receiving plate (bottom plate 30; figs. 3-4; para. 0029) comprising a cavity (bottom plate 30 comprising jig 34 that defines a cavity; see figs. 3-4; para. 0029) that is shaped and sized to fit a shoe last (base member 36; fig. 3; para. 0029) so as to place a shoe sole that is to be fully or partially cut on the shoe last (figs. 3-4; para. 0029); 
providing an upper pressing plate (top plate 52; fig. 4; para. 0032) comprising a sub-plate (cutting die 42; fig. 4; paras. 0030, 0032) and further comprising a cutting blade (a blade 50; figs. 3-4; paras. 0030, 0032) positioned at the sub-plate (figs. 3-4; paras. 0030, 0032); 
placing a shoe last (base member 36; figs. 3-4; para. 0032) in the cavity of the lower receiving plate (figs. 3-4; para. 0032); 
placing a shoe sole (shoe sole 26; fig. 4; para. 0032) on the shoe last (fig. 4; para. 0032); 
placing the upper pressing plate on top of the lower receiving plate (fig. 4; para. 0032); 
aligning the upper and lower plates (fig. 4; para. 0032); 
pressing the upper pressing plate on to the lower receiving plate, thus resulting in cutting the shoe sole (fig. 4; para. 0032; claim 24).
Kim does not disclose wherein the sub-plate is a segmented comprising individually spring-backed segments, and the cutting blade being positioned adjacent to one of the segments.  However, Ball teaches a tool (apparatus 10; fig. 3; col. 3, ll. 47-51) for cutting an object three dimensionally (for cutting cards from sheet 5; fig. 4; col. 2, ll. 10-13; col. 3, ll. 17-18), comprising a lower receiving plate (base plate 12; fig. 3; col. 3, ll. 47-51), an upper pressing plate (cover plate 22; fig. 3; col. 4, ll. 13-19) comprising a segmented sub-plate (encoding plate 17; fig. 3; col. 4, ll. 1-15) comprising individually spring-backed segments (plate-like inserts 19 each backed by spring 31; fig. 3; col. 4, ll. 1-15, 57-61); and a cutting blade (a cutting edge in the underside of  encoding plate 17; fig. 4; col. 5, ll. 18-27) being positioned adjacent to one of the segments (the cutting edges surround recesses 18 which receive plate-like inserts 19, therefore each cutting edge being adjacent to an insert 19 received in a corresponding recess 18; see fig. 4; col. 4, ll. 3-6; col. 5, ll. 18-27).  Kim and Ball are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sub-plate as disclosed by Kim, with wherein the sub-plate is a segmented comprising individually spring-backed segments, and the cutting blade being positioned adjacent to one of the segments as taught by Ball, in order to provide the flexibility of precoding the die, i.e., the sub-plate, with a plurality of segments which are movable upwards or downwards to selectively and accurately cut specific portions of the shoe sole.
Regarding claim 9, Kim and Ball, in combination, disclose the method of claim 8, and Kim further discloses wherein the lower receiving plate and upper pressing plate are loaded on to a booster press (the lower and upper plates are integrated in a molding assembly which is capable of pressing the shoe sole, therefore the molding assembly is a booster press; para. 0032).
Regarding claim 10, Kim and Ball, in combination, disclose the method of claim 8, and Kim further discloses wherein the shoe sole is an outsole (a bottom surface 56 of the shoe sole 26 forms traction surface, thus the shoe sole 26 serves as an outsole; paras. 0028, 0032), and a portion of the shoe sole that is to be cut is the bottom of the outsole (fig. 5; paras. 0028, 0032), wherein the bottom of the outsole faces the cutting blade (for cutting out the sipes; fig. 4; para. 0032).
Regarding claim 11, Kim and Ball, in combination, disclose the method of claim 8, except for wherein the lower and upper plates are made of aluminum or steel.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the lower and upper plates as claimed, in order to provide a highly durable and impact-resistant material for the lower and upper plates thereby effectively pressing the shoe sole to achieve accurate cutting.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Regarding claim 12, Kim and Ball, in combination, disclose the method of claim 8, except for wherein the shoe last is made of metal, aluminum or hard plastic or rubber.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the shoe last as claimed, in order to provide a highly durable material for the shoe last thereby effectively supporting the shoe sole to achieve accurate cutting.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Claim 5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0269271 A1) and Ball (US 3,750,502 A) and further in view of Zhao (CN 107836779 A).
Regarding claim 5, Kim and Ball, in combination, disclose the tool of claim 1.  Kim does not disclose wherein the lower plate comprises a height adjuster in the cavity.  However, Zhao teaches a mold device (a mold; fig.1; see English translation; page 5, para. 3) comprising a lower receiving plate (bottom plate 13 and frame 11 together forming a lower receiving plate; fig. 1; page 5, para. 3), wherein the lower receiving plate comprising a cavity (bottom plate 13 and frame 11 define a cavity; see figs. 1-2, 5; page 5, para. 3) that is shaped and sized to fit a shoe last (inner core 2; see figs. 4-5; page 5, para. 3), wherein the lower plate comprises a height adjuster (screws positioned in threaded through holes 3 configured for adjusting the height of inner core 2; see figs. 4-5; page 5, paras. 3-4; page 6, para. 1) in the cavity (see figs. 4-5; page 5, para. 3).  Kim and Zhao are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tool as disclosed by Kim, with wherein the lower plate comprises a height adjuster in the cavity as taught by Zhao, in order to provide an easy approach to selectively adjust the height of the shoe last in the cavity for facilitating accurate cutting.
Regarding claim 7, Kim and Ball, in combination, disclose the tool of claim 1.  Kim does not disclose wherein the shoe last comprises a height adjuster.  However, Zhao teaches a mold device (a mold; fig.1; see English translation; page 5, para. 3) comprising a lower receiving plate (bottom plate 13 and frame 11 together forming a lower receiving plate; fig. 1; page 5, para. 3), wherein the lower receiving plate comprising a cavity (bottom plate 13 and frame 11 define a cavity; see figs. 1-2, 5; page 5, para. 3) that is shaped and sized to fit a shoe last (inner core 2; see figs. 4-5; page 5, para. 3), wherein the shoe last comprises a height adjuster (screws connecting and locking the inner core 2 and the bottom plate 13 and configured for adjusting the height of inner core 2, therefore the shoe last comprises the screws; see figs. 4-5; page 5, paras. 3-4; page 6, para. 1) in the cavity (see figs. 4-5; page 5, para. 3).  Kim and Zhao are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tool as disclosed by Kim, with wherein the shoe last comprises a height adjuster in the cavity as taught by Zhao, in order to provide an easy approach to selectively adjust the height of the shoe last in the cavity for facilitating accurate cutting.
Regarding claim 13, Kim and Ball, in combination, disclose the method of claim 8.  Kim does not disclose wherein the lower plate comprises a height adjuster in the cavity.  However, Zhao teaches a mold device (a mold; fig.1; see English translation; page 5, para. 3) comprising a lower receiving plate (bottom plate 13 and frame 11 together forming a lower receiving plate; fig. 1; page 5, para. 3), wherein the lower receiving plate comprising a cavity (bottom plate 13 and frame 11 define a cavity; see figs. 1-2, 5; page 5, para. 3) that is shaped and sized to fit a shoe last (inner core 2; see figs. 4-5; page 5, para. 3), wherein the lower plate comprises a height adjuster (screws positioned in threaded through holes 3 configured for adjusting the height of inner core 2; see figs. 4-5; page 5, paras. 3-4; page 6, para. 1) in the cavity (see figs. 4-5; page 5, para. 3).  Kim and Zhao are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the lower plate as disclosed by Kim, with wherein the lower plate comprises a height adjuster in the cavity as taught by Zhao, in order to provide an easy approach to selectively adjust the height of the shoe last in the cavity for facilitating accurate cutting.
Regarding claim 15, Kim and Ball, in combination, disclose the method of claim 8.  Kim does not disclose wherein the shoe last comprises a height adjuster.  However, Zhao teaches a mold device (a mold; fig.1; see English translation; page 5, para. 3) comprising a lower receiving plate (bottom plate 13 and frame 11 together forming a lower receiving plate; fig. 1; page 5, para. 3), wherein the lower receiving plate comprising a cavity (bottom plate 13 and frame 11 define a cavity; see figs. 1-2, 5; page 5, para. 3) that is shaped and sized to fit a shoe last (inner core 2; see figs. 4-5; page 5, para. 3), wherein the shoe last comprises a height adjuster (screws connecting and locking the inner core 2 and the bottom plate 13 and configured for adjusting the height of inner core 2, therefore the shoe last comprises the screws; see figs. 4-5; page 5, paras. 3-4; page 6, para. 1) in the cavity (see figs. 4-5; page 5, para. 3).  Kim and Zhao are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shoe last as disclosed by Kim, with wherein the shoe last comprises a height adjuster in the cavity as taught by Zhao, in order to provide an easy approach to selectively adjust the height of the shoe last in the cavity for facilitating accurate cutting.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0269271 A1), Ball (US 3,750,502 A) and Zhao (CN 107836779 A) as evidenced by Schiche (US 2017/0197746 A1).
Regarding claim 6, Kim, Ball and Zhao, in combination, disclose the tool of claim 5.  Further, Zhao teaches wherein the height adjuster comprises a bolt (a screw; figs. 4-5; page 5, para. 3) that fits in a groove in the shoe last (the screw adjustably connects and locks the bottom plate 13 to the inner core 2, therefore the screw is capable of fitting in a groove in the inner core 2 to accommodate an upper portion of the screw; see figs. 4-5; page 5, paras. 3-4; page 6, para. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the height adjuster, with wherein the height adjuster comprises a bolt that fits in a groove in the shoe last as taught by Zhao, in order to provide an easy approach to selectively adjust the height of the shoe last in the cavity for facilitating accurate cutting.  Further, as evidenced by Schiche (the level on which the change bar is attached may be adjustable by of adjusting screws and/or the number or size of washers; para. 0012), one ordinary skill of the art would recognize that, in order to adjustably connect and lock the bottom plate 13 to the inner core 2 with a specific distance between the bottom plate 13 and the inner core 2, a screw should work with at least a washer to perform the function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the height adjuster as a washer on a bolt.
Regarding claim 14, Kim, Ball and Zhao, in combination, disclose the method of claim 13.  Further, Zhao teaches wherein the height adjuster comprises a bolt (a screw; figs. 4-5; page 5, para. 3) that fits in a groove in the shoe last (the screw adjustably connects and locks the bottom plate 13 to the inner core 2, therefore the screw is capable of fitting in a groove in the inner core 2 to accommodate an upper portion of the screw; see figs. 4-5; page 5, paras. 3-4; page 6, para. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the height adjuster, with wherein the height adjuster comprises a bolt that fits in a groove in the shoe last as taught by Zhao, in order to provide an easy approach to selectively adjust the height of the shoe last in the cavity for facilitating accurate cutting.  Further, as evidenced by Schiche (the level on which the change bar is attached may be adjustable by of adjusting screws and/or the number or size of washers; para. 0012), one ordinary skill of the art would recognize that, in order to adjustably connect and lock the bottom plate 13 to the inner core 2 with a specific distance between the bottom plate 13 and the inner core 2, a screw should work with at least a washer to perform the function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the height adjuster as a washer on a bolt.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0269271 A1) and Ball (US 3,750,502 A) and further in view of Zhu (CN 106963039 A).
Regarding claim 16, Kim and Ball, in combination, disclose method of claim 8.  Kim does not disclose wherein a buffer material is placed on the shoe last before placing on the shoe sole.  However, Zhu teaches a method of manufacturing a shoe sole (see English translation; abstract; example 4) comprising pressing the shoe sole in a press device (figs. 1, 6; abstract; page 10, para. 1), wherein a buffer material (first rubber pad 24; fig. 6; page 14, para. 2) is placed on a support plate (placing plate 42; figs. 1, 6; page 10, para. 2; page 14, para. 2) before placing on the shoe sole on the support (fig. 6; page 12, para. 2; page 14, para. 2).  Both Kim and Zhu teach pressing a shoe sole in a press device during a manufacturing process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Kim, with wherein a buffer material is placed on the shoe last before placing on the shoe sole as taught by Zhu, in order to protect the shoe sole from being damaged during the pressing process (Zhu; page 14, para. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Shiao (US 20160101583 A1) also teaches a device and a method of cutting a shoe sole in a press. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732